UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1958


EVA LYNN BLAIR,

                  Plaintiff - Appellant,

          v.

NATIONAL CITY MORTGAGE CORPORATION WELFARE BENEFITS PLAN;
LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, a/k/a Liberty
Mutual Group,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-00906-AW)


Submitted:   April 19, 2012                   Decided:   May 1, 2012


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise M. Clark, Julia Roumm, CLARK LAW GROUP, PLLC, Washington,
D.C., for Appellant.   Gina D. Wodarski, EDWARDS WILDMAN PALMER
LLP, Boston, Massachusetts; Fiona W. Ong, SHAWE & ROSENTHAL,
LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eva    Lynn    Blair      appeals    the    district     court’s       orders

granting summary judgment to Defendants in her civil action,

and   denying        her   motion       to   reconsider     under     Fed.    R.    Civ.    P.

59(e).     Our review of the record reveals that Blair’s outside

work for pay understandably terminated her entitlement to the

long-term disability benefits she had been receiving from her

former employer’s welfare benefit plan, which was covered by the

Employee      Retirement       Income        Security     Act   (“ERISA”).          We    have

reviewed the record and find no reversible error.                            See generally

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)

(providing de novo review for denial of ERISA benefits, absent a

grant    of     discretion         to    administrator        in   contested        benefits

plan); Bogart v. Chappell, 396 F.3d 548, 555 (4th Cir. 2005)

(noting that Rule 59(e) motions are reviewed for an abuse of

discretion).          Accordingly, we affirm for the reasons stated by

the district court.                Blair v. Nat’l City Mortg. Corp. Welfare

Benefits      Plan,    No.     8:09-cv-00906-AW         (D.     Md.   June    20,    2011   &

Sept. 2, 2011).              We dispense with oral argument because the

facts    and    legal      contentions        are   adequately        presented      in    the

materials      before        the    court     and   argument       would     not    aid    the

decisional process.

                                                                                    AFFIRMED



                                               2